Title: To Thomas Jefferson from Joseph Willard, 16 January 1790
From: Willard, Joseph
To: Jefferson, Thomas



Sir
Cambridge January 16. 1790.

I am much obliged to you for your letter of March 24. 1789, and the interesting communications contained in it. I observe, that among other things, you mention Mr. Rumsey’s Steam Boat. I would beg leave to acquaint you, that this is a subject, which, a Gentleman among us has, for some time past, paid much attention to; and it appears, that he has made great improvements in the Boiler, so that it goes far beyond Mr. Rumsey’s. He has also attended to other Machines, and has improved the Still, in several respects. He has projected a method for keeping Clocks constantly wound up, by the contraction of metals, which, it appears in theory, may give the Chronometer a continual motion.
The Gentleman’s name, who has made these improvements, is Read. He had his education in the University in this place, and took his Degrees in the years 1781 and 1784, and is an ingenious and worthy man. He is going to New York, with a view of applying to the Congress for a Patent, to secure to him the benefits arising from any improvements he may have made.
Mr. Read has mentioned to me his desire that you should examine his plans. I entirely approve of his wishes, being fully persuaded, that no Gentleman in this country is more capable of determining the merit of his improvements, and how far they may be deserving of public encouragement. I therefore beg leave, Sir, to introduce Mr. Read to you, and at the same time to request you, if your important concerns will permit, to examine his plans, and give him such advice, as may appear to you expedient. I should not, Sir, take this liberty, were I not certain, that you are warmly engaged in promoting every thing which may be of utility to mankind, and that you wish, in a particular manner, to encourage ingenuity and industry in your countrymen.
I take the opportunity, by Mr. Read, of sending you a certificate of your election into the American Academy of Arts and Sciences.  The Members were happy, Sir, in having the opportunity of enrolling in their Catalogue the name of a Gentleman so eminent in the philosophic world; and they hope, the election will not be unacceptable to you. I have the honor of being, with the highest esteem and respect, Sir, Your Excellency’s most humble and obedient servant,

Joseph Willard

